Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 16, 2022 has been entered.
RESPONSE TO AMENDMENT 
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 16, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, 16, and 18 are now amended.
New claims 34–36 are now added.
Claims 1–14, 16–19 and 21–36 are pending in the application. 
In the last Office Action, claims 1–14, 16–19, and 21–28 were rejected under 35 U.S.C. 103 as being unpatentable over Gritton (U.S. Patent Application Publication No. 2006/0176403) in view of Sakai (U.S. Patent Application Publication No. 2008/0086687). 
In response, the Applicant changed the scope of the independent claims to describe the accordion-like list arrangement shown in FIGS. 26–30 of the present application, rather than the grid-zooming arrangement shown in FIGS. 22A–22B. The 
However, the change in scope also necessitates new grounds of rejection, which are set forth below. Accordingly, since all of the claims stand rejected, the Applicant’s request for an allowance (Response 16–17) is respectfully denied. 
CLAIM OBJECTIONS
The Examiner objects to the claims for having the following informalities. Appropriate correction is required.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 16–19, 21, 24, and 33
Claims 1, 2, 4, 6, 8, 9, 11, 13, 16–19, 21, 24, and 33 switch back and forth between using the term “user interface” and “touch sensitive user interface.” While these inconsistencies do not rise to the level of indefiniteness under § 112(b), principles of clarity require using the same terminology to refer to the same components. See MPEP §§ 608.01 (note 1 of form paragraph 7.29.01 provides that “inconsistent terminology . . . should be corrected.”) and 2173.05(e).
Claim 16
The phrase “wherein the media playback application is adapted to” is recited in the wrong part of claim 16, and thus, the previous limitations of “a touch-sensitive user interface, a visual array of card elements, each card element representing a respective playlist or media option” are missing language that connects the software concept of the visual array to the user interface on which it is displayed. 
The Examiner suggests amending this portion of claim 16 to use similar language as the other claims, for example, as follows:

wherein the media playback application is adapted to:
display a visual array of card elements, each card element representing a respective playlist or media option, wherein each playlist or media option is associated with at least one media content item that can be provided by the media server and streamed to the media device, to be played at the media device; 

Claims 22, 23, 25, and 26
Claims 22, 23, 25, and 26 lack antecedent basis for “the visual arrangement,” because the amendment to their corresponding parent claims 1 and 8 replaced the word “visual” with “horizontal.”
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 34 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of “increasing the displayed presentation size of a selected media option asymmetrically” (emphasis added) in the application as filed.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–14, 16–19, and 21–36 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
In claim 1, the scope of “proximate card elements” is indefinite, because the claim never identifies the structure to which “proximate” refers. For example, “proximate” could refer to any card element that is proximate to the selected point, or it could refer to any card element proximate to whichever card the selected point currently selects.
Claims 2–7
Any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 8
In claim 8, the scope of “proximate card elements” is indefinite, because the claim never identifies the structure to which “proximate” refers. For example, “proximate” could refer to any card element that is proximate to the selected point, or it could refer to any card element proximate to whichever card the selected point currently selects.
Claims 9–14
Any claim that depends from claim 8 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 16
In claim 16, the scope of “proximate card elements” is indefinite, because the claim never identifies the structure to which “proximate” refers. For example, “proximate” could refer to any card element that is proximate to the selected point, or it could refer to any card element proximate to whichever card the selected point currently selects.
Claim 17
Claim 17 depends from claim 16, and therefore inherits the indefinite limitation of its parent claim.
Claim 18
In claim 18, the scope of “proximate card elements” is indefinite, because the claim never identifies the structure to which “proximate” refers. For example, “proximate” could refer to any card element that is proximate to the selected point, or it could refer to any card element proximate to whichever card the selected point currently selects.
Claim 19
Claim 19 depends from claim 18, and therefore inherits the indefinite limitation of its parent claim.
Claim 21
Claim 21 is indefinite for two reasons. 
First, any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Second, claim 21 is indefinite on its own, because it lacks antecedent basis for “the user interface [being] zoomed” and also lacks antecedent basis for “the other card elements.” In this case, this type of antecedent basis problem rises to the level of indefiniteness (e.g., in contrast to the objects to claims 22 and 23), because the functionality that claim 21 attempts to further limit was explicitly deleted from claim 1. 
In other words, the present amendment explicitly shifts the focus of claim 1 from the FIG. 22 embodiment in favor of the embodiment shown in FIGS. 26–29, yet dependent claim 21 remains directed to the FIG. 22 embodiment (no longer claimed), making the scope of claim 21 unclear.
Claims 22 and 23 
Any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 24
Claim 24 is indefinite for the same reason that claim 21 is indefinite.
Claims 25 and 26
Any claim that depends from claim 8 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 27
Any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 28
Claim 28 inherits the indefinite limitation of claim 8 via incorporation from parent claim 9, and is therefore indefinite for the same reason as claim 8.
Claims 29 and 30 
Any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claims 31 and 32
Any claim that depends from claim 8 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claims 33–36
Any claim that depends from claim 1 is indefinite at least by virtue of incorporating the indefinite elements of its parent claim.
Claim 36
The scope of claim 36 is also indefinite because its language is unclear:
The phrase “while the additional elements as is zoomed fetching a cover art then fade in the cover art when it becomes available” is unclear for two reasons: (1) it is unclear how the phrase “as is” qualifies the scope of the limitation; (2) the mixed tenses of verbs make it difficult to understand the order of events and/or whether certain events should be treated as one step or two.
Similarly, the antecedent basis for the word “it” in the phrase “it causes the resultant array of additional elements to zoom in” is unclear, because there is no way to know whether “it” refers back to the user’s selection, the system of claim 1, the media playback application, the touch-sensitive user interface, the media server, the media device, or something else.

Additionally, the scope of “a card element within the visual array which includes other card elements” is unclear because it is ambiguous whether the term “other card elements” refers to other card elements in the visual array, or instead to other card elements within the card element that the user selected.
Accordingly, the Examiner recommends the following amendment:
36.	The system of claim 1, wherein selecting a card element within the visual array  media playback application to: 
zoom in on a resultant array of additional elements, 
while the additional elements are zoomed, pre-fetch[[ing]] a cover artfor at least one of the additional elements, and
fade in the cover art when it becomes available.  
Support for such an amendment may be found near the end of paragraph 193 of the specification as filed. The Examiner will also interpret claim 36 as though the above amendment were effective today, in order to maintain compact prosecution.
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112 , fourth paragraph:

Claims 3 and 10 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The amendment to their respective parent claims fully encompasses the scope of claims 3 and 10, thereby preventing them from further limiting their parent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed 
I.	BOROVSKY AND SAKAI TEACH CLAIMS 1–14, 16–19, 21–26, AND 33–35.
Claims 1–4, 16–19, 21–26, and 33–35 are rejected under 35 U.S.C. § 103 as being unpatentable over 2011/0016391 A1 (hereafter “Borovsky”) in view of U.S. Patent Application Publication No. 2008/0086687 (hereafter “Sakai”).
Claim 1
Borovsky teaches: 
A system for playback of media content, comprising: 
“FIG. 3 is a system diagram for content type indicator and content thumbnail navigation.” Borovsky ¶ 52.
a media device, 
The system of FIG. 3 may be implemented in hardware as a device 400. See Borovsky ¶ 54.
including a processor, 
“The mobile device 400 minimally includes one or more processors 402.” Borovsky ¶ 54.
and a media playback application executing thereon, 
“The processor 402 is capable of processing instructions for execution within the system device 400. Such executed instructions can implement one or more steps of method 200 or one or more components of system 300,” Borovsky ¶ 54, which will now be discussed in conjunction with FIG. 3 and the corresponding FIGS. 1A–1K that illustrate the effect of executing said instructions.

“Application content 318 can be stored and retrieved from local storage 316 and/or content 320 can be received from a network connection.” Borovsky ¶ 52.
and a touch-sensitive user interface, provided at the media device, 
“The mobile device includes a display 102. The display 102 presents a graphical user interface (GUI) for applications which run on the mobile device,” and “a user can provide navigational input by touching the display 102 with one or more fingers or a stylus.” Borovsky ¶ 19.
wherein the user interface is adapted to display a visual array of card elements, 
“FIG. 1B illustrates an example content type indicator window 122,” Borovsky ¶ 20, with “one or more content type indicators.” Borovsky ¶ 22. “The content type indicators 124a–d can be text, as shown in FIG. 1B, or they can be icons or some other representation of content. The content type indicators 124a–d can be displayed in a vertical list, as shown in FIG. 1B.” Borovsky ¶ 23. 
each card element representing a respective playlist or media option, wherein each playlist or media option is associated with at least one media content item 
“For example, content types can be electronic mail, news reports, weather forecasts, stock prices, music, images, videos, voice mail, calendar information, or contacts, to name a few examples.” Borovsky ¶ 20.
that can be provided by the media server and streamed to the media device, to be played at the media device;
“Content can also be accessed over a network. For example, content can be streamed from a network source.” Borovsky ¶ 20.

As mentioned above, “content type indicator window 122 can have one or more content type indicators,” including “content type indicators 124a–d.” Borovsky ¶ 22.
and in response to receiving, by touch input at the touch-sensitive user interface, a user selection of a particular card element associated with a particular playlist or media option within the visual array, determine additional media options that are associated with the particular playlist or media option and with additional media content items, 
“In response to the selection of a content type indicator, a content window 126 can be presented over or within the content type indicator window 122,” and the software prepares to display a plurality of thumbnails, which will represent “content having the content type of the selected content type indicator.” Borovsky ¶ 22.
cause a portion of the visual array displayed on the user interface and associated with the particular card element and particular playlist or media option to be expanded vertically, 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.

“Content thumbnails can be shown in a horizontal, linear arrangement, as shown in the content window 130.” Borovsky ¶ 32 (referring to FIG. 1C).
each additional card element representing a respective one of the additional media options that are associated with the particular playlist or media option, 
The content window “can display one or more content thumbnails. A content thumbnail is a representation of content having the content type of the selected content type indicator, such as a condensed view of content, for example.” Borovsky ¶ 24; see also Borovsky ¶ 32.
and while a selected point or region is moved within the visual array in response to the user continuing to explore the additional media options by touch, adjusting the displayed size of proximate card elements and outputting previews of selected ones of the additional media options,
“Some content thumbnails can change size in response to the selection of a new content thumbnail, to indicate the change in selection. For example, the selected schoolhouse image content thumbnail 146a is shown in FIG. 1F in an enlarged size, to indicate it is the currently-selected thumbnail, and after the user navigates to the right, the schoolhouse image is shown in a smaller-sized content thumbnail 146b in FIG. 1G, to indicate it is no longer the selected thumbnail. As another example, a lake image content thumbnail 148a is shown in a size smaller than the size of the selected content thumbnail 146a in FIG. 1F, to indicate it is not the currently-selected thumbnail, but the lake image content thumbnail 148b is shown in a larger size in FIG. 1G to indicate that it is now the selected thumbnail.” Borovsky ¶ 38.

Sakai, however, teaches a media playback application, wherein:
while a selected point or region is moved around the visual array in response to the user continuing to explore the additional card elements by touch . . . output a preview of selected ones of the additional media options including crossfading audio playback of the additional media options that are proximate the selected point or region, to enable selection and playback within the additional media options associated with the additional card elements.
A “highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the first thumbnail crossfades into the song/content associated with the next thumbnail thereby permitting a smooth listening of each content selection that is being browsed.” Sakai ¶ 22.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Borovsky. One would have been motivated to combine Sakai with Borovsky for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
Claim 2
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein an indication of playlists can be one of stored locally on the media device, or stored at a server and 
“Application content 318 can be stored and retrieved from local storage 316 and/or content 320 can be received from a network connection.” Borovsky ¶ 52.
Claim 3
Borovsky, as combined with Sakai, teaches the system of claim 1, wherein 
upon selection of the particular playlist, the one or more additional media options associated with the particular playlist are displayed within a region of the visual array, or as an additional visual array. 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.
Claim 4
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein the user interface enables the selected point or region to be moved between a first playlist and a second playlist, whereupon the visual array is updated to display contents of the selected first or second playlist respectively, including media options associated with, respectively, the first or second playlist. 
“In response to a navigational input (e.g., a key press), a next content type indicator in the content type indicator window 122 can be selected, based on a direction implied by the input. For example, the content type indicator 124a indicating 
Claim 5
Borovsky discloses the system of claim 1, 
wherein the media playback application includes support for force-sensitive touch input in selection, playback, or other interaction with media options. 
“In the case of a display input control, a user can provide navigational input by touching the display 102 with one or more fingers or a stylus.” Borovsky ¶ 19.
Claim 6
Borovsky teaches the system of claim 1, but does not explicitly disclose the pre-buffering elements of claim 6.
Sakai, however, teaches a media playback application, wherein:
the media playback application enables portions of media content items to be pre-buffered at the media device, including that while the visual array is being prepared for display, a portion of one or more media content items associated with the at least one of playlists or media options is pre-buffered at the media device; and
“A buffer 216 receives and buffers sequential portions of streaming content when received via a network, such as the Internet (not shown) or via other streaming sources. The content is sent to a decoder 218 which decodes, and if necessary decrypts, the content prior to sending it to the one or more speakers 214.” Sakai ¶ 33.
and wherein, in response to receiving an input from the user interface, the media playback application determines a set of one or more media options that are proximate to a selected point or region, and adjusts playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Borovsky. One would have been motivated to combine Sakai with Borovsky for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
Claim 7
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein upon selection of the selected playlist, the media playback application displays a first visual array of media options associated with the selected playlist, wherein each media option is associated with one or more media content items that can be selected for playing;
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content 
and wherein, in response to selection of a new playlist, the media playback application displays a second visual array of media options associated with the new playlist. 
“FIGS. 1H-1J illustrate animation of content type indicators. Each of the FIGS. 1H-1J shows the selection of a different content type. The transitions from FIG. 1H to FIG. 1I and from FIG. 1I to FIG. 1J illustrate the selection and animation of content type indicators and content windows as a user navigates through a list of content type indicators.” Borovsky ¶ 40.
Claims 8–14 
Claims 8–14 recite substantially the same method that the system of claims 1–7 performs, and therefore, are rejected according to the same findings and rationale as provided above. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). Moreover, Borovsky explicitly discloses a “method” version of the aforementioned system. See Borovsky FIG. 2
Claim 16
Borovsky teaches
A system for use in playback of media content, comprising: 
“FIG. 3 is a system diagram for content type indicator and content thumbnail navigation.” Borovsky ¶ 52.
a computer device, including a processor, and a media server executing thereon; a repository of media content items
See Borovsky ¶¶ 52, 61, and 62; see also Borovsky ¶ 20 (“content can be streamed from a network source,” using the Adobe® FlashCast™ system).
a media device, 
The system of FIG. 3 may be implemented in hardware as a device 400. See Borovsky ¶ 54.
including a processor, 
“The mobile device 400 minimally includes one or more processors 402.” Borovsky ¶ 54.
a media playback application 
“The processor 402 is capable of processing instructions for execution within the system device 400. Such executed instructions can implement one or more steps of method 200 or one or more components of system 300,” Borovsky ¶ 54, which will now be discussed in conjunction with FIG. 3 and the corresponding FIGS. 1A–1K that illustrate the effect of executing said instructions.
adapted to play media content provided by a computer system operating as a media server, 
“Application content 318 can be stored and retrieved from local storage 316 and/or content 320 can be received from a network connection.” Borovsky ¶ 52.
and a touch-sensitive user interface, 
“The mobile device includes a display 102. The display 102 presents a graphical user interface (GUI) for applications which run on the mobile device,” and “a user can provide navigational input by touching the display 102 with one or more fingers or a stylus.” Borovsky ¶ 19.
a visual array of card elements, 

each card element representing a respective playlist or media option, wherein each playlist or media option is associated with at least one media content item 
“For example, content types can be electronic mail, news reports, weather forecasts, stock prices, music, images, videos, voice mail, calendar information, or contacts, to name a few examples.” Borovsky ¶ 20.
that can be provided by the media server and streamed to the media device, to be played at the media device; 
“Content can also be accessed over a network. For example, content can be streamed from a network source.” Borovsky ¶ 20.
wherein the media playback application is adapted to display, within the visual array, a plurality of card elements representing a first playlist or media option and a second playlist or media option; 
As mentioned above, “content type indicator window 122 can have one or more content type indicators,” including “content type indicators 124a–d.” Borovsky ¶ 22.
and in response to receiving, by touch input at the touch-sensitive user interface, a user selection of a particular card element associated with a particular playlist or media option within the visual array, determine additional media options that are associated with the particular playlist or media option and with additional media content items, 
“In response to the selection of a content type indicator, a content window 126 can be presented over or within the content type indicator window 122,” and the 
cause a portion of the visual array displayed on the user interface and associated with the particular card element and particular playlist or media option to be expanded vertically, 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.
revealing and displaying a horizontal arrangement of additional card elements included within the particular card element, 
“Content thumbnails can be shown in a horizontal, linear arrangement, as shown in the content window 130.” Borovsky ¶ 32 (referring to FIG. 1C).
each additional card element representing a respective one of the additional media options that are associated with the particular playlist or media option, 
The content window “can display one or more content thumbnails. A content thumbnail is a representation of content having the content type of the selected content type indicator, such as a condensed view of content, for example.” Borovsky ¶ 24; see also Borovsky ¶ 32.
and while a selected point or region is moved within the visual array in response to the user continuing to explore the additional media options by touch, adjusting the displayed size of proximate card elements and outputting 
“Some content thumbnails can change size in response to the selection of a new content thumbnail, to indicate the change in selection. For example, the selected schoolhouse image content thumbnail 146a is shown in FIG. 1F in an enlarged size, to indicate it is the currently-selected thumbnail, and after the user navigates to the right, the schoolhouse image is shown in a smaller-sized content thumbnail 146b in FIG. 1G, to indicate it is no longer the selected thumbnail. As another example, a lake image content thumbnail 148a is shown in a size smaller than the size of the selected content thumbnail 146a in FIG. 1F, to indicate it is not the currently-selected thumbnail, but the lake image content thumbnail 148b is shown in a larger size in FIG. 1G to indicate that it is now the selected thumbnail.” Borovsky ¶ 38.
Borovsky does not appear to explicitly disclose “crossfading audio playback of the additional media options that are proximate the selected point or region being moved,” nor does Borovsky provide enough detail about the claimed media server to determine whether said server includes samples of the content.
Sakai, however, teaches a system comprising:
a server for use in playback of media content, comprising: a computer device, including a processor, and a media server executing thereon; 
Content may be received “via a network, such as the Internet (not shown) or via other streaming sources.” Sakai ¶ 33.
a repository of media content items, and samples associated therewith;
Moreover, the content may be received from the streaming sources which hold the content in “sequential portions.” Sakai ¶ 33.
wherein input is received from a media device including a processor, a media playback application adapted to 
The device (e.g., FIG. 2) that obtains the content from the streaming sources is itself separate from the Internet streaming sources. See Sakai ¶ 33.
and while a selected point or region is moved within the visual array in response to the user continuing to explore the additional media options by touch . . . outputting previews of selected ones of the additional media options, including crossfading audio playback of the additional media options that are proximate the selected point or region being moved, to facilitate selection within the additional media options represented by the additional card elements.
A “highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the first thumbnail crossfades into the song/content associated with the next thumbnail thereby permitting a smooth listening of each content selection that is being browsed.” Sakai ¶ 22.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Borovsky. One would have been motivated to combine Sakai with Borovsky for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise 
Claim 17
Borovsky, as combined with Sakai, teaches the system of claim 16, 
wherein the media playback application enables portions of media content items to be pre-buffered at the media device, including that while the visual array is being prepared for display, a portion of one or more media content items associated with the at least one of playlists or media options is pre-buffered at the media device;
“A buffer 216 receives and buffers sequential portions of streaming content when received via a network, such as the Internet (not shown) or via other streaming sources. The content is sent to a decoder 218 which decodes, and if necessary decrypts, the content prior to sending it to the one or more speakers 214.” Sakai ¶ 33.
and wherein, in response to receiving an input from the user interface, the media playback application determines a set of one or more media options that are proximate to a selected point or region, and adjusts playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region. 
“According to this embodiment, a highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the first thumbnail crossfades into the song/content associated with the next thumbnail thereby permitting a smooth listening of each content selection that is being browsed.” Sakai ¶ 22.

Claims 18 and 19
Claims 18 and 19 are substantially similar to claims 16 and 17, and therefore likewise rejected.
Claim 21
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein as the user interface is zoomed to display a selection of the other card elements, a visualization associated with the other card elements is varied and displayed during zooming. 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C. The content window for a previously selected content type can be hidden (e.g., there is no content window associated with news 132 in FIG. 1C). The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.
Claim 22
Borovsky, as combined with Sakai, teaches the system of claim 1, 

“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.
and wherein upon the user discontinuing browsing of the particular playlist option, the visual array as originally displayed is restored. 
“A content type indicator for a previously selected content type can be made visible after the selection of a new content type indicator. For example, the content type indicator 132 indicating news content (FIG. 1C) can be made visible in response to the selection of the content type indicator 124a indicating photograph content (FIG. 1B). The selection of a content type indicator can result in an implicit deselection of the previously selected content type indicator.” Borovsky ¶ 27.
Claim 23
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein displaying the visual arrangement of media options associated with the particular playlist option includes enabling selection of one or more of the media options and their associated media content items, to be added to a queue of media content items to be played at the media device. 

Claims 24–26
Claims 24–26 recite substantially the same method that the system of claims 21–23 performs, and therefore, are rejected according to the same findings and rationale as provided above. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). Moreover, Borovsky explicitly discloses a “method” version of the aforementioned system. See Borovsky FIG. 2.
Claim 33
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein each particular card element displayed within the visual array of card elements at the touch-sensitive user interface is associated with a plurality of additional card elements displayable at the user interface, 
“FIG. 1B illustrates an example content type indicator window 122,” Borovsky ¶ 20, with “one or more content type indicators.” Borovsky ¶ 22. “The content type indicators 124a–d can be text, as shown in FIG. 1B, or they can be icons or some other representation of content. The content type indicators 124a–d can be displayed in a vertical list, as shown in FIG. 1B.” Borovsky ¶ 23. “For example, content types can be electronic mail, news reports, weather forecasts, stock prices, music, images, videos, voice mail, calendar information, or contacts, to name a few examples.” Borovsky ¶ 20.
and wherein upon receiving touch input at the touch-sensitive user interface indicative of user selection of 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed for the selected content type. For example, in response to the selection of the content type indicator 124a, a content window 130 can be presented over the content type indicator window 122, as shown in FIG. 1C . . . . The content window can appear to move in response to user input. For example, the display of the content window 130 and the hiding of the content window 126 can appear to the user as if the content window 126 has moved downward in the content type indicator window 122.” Borovsky ¶ 26.
each of which additional card elements are further selectable by touch input at the touch-sensitive user interface. 
“A user can initiate an input to open a selected content thumbnail in an application or viewer program. For example, a user can open the content thumbnail 138 in a photo manager application to view and interact with the photograph. As another example, the user can open the content thumbnail 128 in a news reader program to read the full text of the associated news story.” Borovsky ¶ 33.
Claim 34
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein the adjusting the displayed size of proximate card elements includes increasing the displayed presentation size of a selected media option asymmetrically in vertical and horizontal dimensions in response to the position of the user’s finger that indicates the selected media option. 
“Some content thumbnails can change size in response to the selection of a new content thumbnail, to indicate the change in selection. For example, the selected schoolhouse image content thumbnail 146a is shown in FIG. 1F in an enlarged size, to indicate it is the currently-selected thumbnail, and after the user navigates to the 
Claim 35
Borovsky, as combined with Sakai, teaches the system of claim 1, 
wherein the visual array can be scrolled or repositioned vertically, and new or additional media options associated with a selected playlist option displayed horizontally, to be explored by the user. 
“FIGS. 1H-1J illustrate animation of content type indicators. Each of the FIGS. 1H-1J shows the selection of a different content type. The transitions from FIG. 1H to FIG. 1I and from FIG. 1I to FIG. 1J illustrate the selection and animation of content type indicators and content windows as a user navigates through a list of content type indicators.” Borovsky ¶ 40.
II.	BOROVSKY, SAKAI, AND GRITTON TEACH CLAIMS 27, 28, AND 36.
Claims 27, 28, and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Borovsky and Sakai as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0176403 A1 (“Gritton”).
Claim 27
Borovsky, as combined with Sakai, teaches the system of claim 1, wherein 
upon the system determining that the user has selected a card element within the visual array which includes other card elements, a portion of the visual array that includes the selected card element is zoomed, 
“FIG. 1C illustrates an example animation of a content window. In response to the selection of a next content type indicator, a content window 130 can be displayed 
including that the other card elements scale 
“Some content thumbnails can change size in response to the selection of a new content thumbnail, to indicate the change in selection. For example, the selected schoolhouse image content thumbnail 146a is shown in FIG. 1F in an enlarged size, to indicate it is the currently-selected thumbnail, and after the user navigates to the right, the schoolhouse image is shown in a smaller-sized content thumbnail 146b in FIG. 1G, to indicate it is no longer the selected thumbnail. As another example, a lake image content thumbnail 148a is shown in a size smaller than the size of the selected content thumbnail 146a in FIG. 1F, to indicate it is not the currently-selected thumbnail, but the lake image content thumbnail 148b is shown in a larger size in FIG. 1G to indicate that it is now the selected thumbnail.” Borovsky ¶ 38.
Borovsky and Sakai do not explicitly disclose the other card elements further “fading in” as they appear.
Gritton, however, teaches a system, wherein:
upon the system determining that the user has selected a card element within the visual array which includes other card elements, a portion of the visual array that includes the selected card element is zoomed, including that the other card elements scale and fade in as they appear.
“The interface can animate the zoom from FIG. 5 to FIG. 6 so that it is clear to the user that a zoom occurred. An example of such an animated zoom/transition effect is described below. Once the shape 516 that contains Genre 3 occupies most of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Borovsky’s known method and device for displaying media content items by applying Gritton’s technique of fading-in media content (i.e. album covers) as they appear, as part of a zooming animation. One would have been motivated to combine Gritton with Borovsky because a visual fade-in provides an aesthetically pleasing transition. 
Claim 28
Claim 28 is directed to the method that the system of claim 27 performs, and is therefore rejected according to the same findings and rationale provided above.
Claim 36
Recall that the Examiner is interpreting claim 36 in accordance with the suggestion provided in the 35 U.S.C. § 112(b) rejection thereof. Claim 36 therefore requires a system that includes the system of claim 1, wherein selecting a card element within the visual array causes the media playback application to: zoom in on a resultant array of additional elements, while the additional elements are zoomed, pre-fetch a cover art for at least one of the additional elements, and fade in the cover art when it becomes available.  
Borovsky and Sakai do not explicitly disclose zooming in on a resultant array of additional elements, pre-fetching at least one of their cover arts, or fading in that cover art when it becomes available.
Gritton, however, teaches a user interface that “can animate the zoom from FIG. 5 to FIG. 6,” i.e., the user selects and zooms in on shape 516, and “[o]nce the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre. In this example, seven 
“In the case where there is a relevant work but cover art is not available to represent that work, [a] brick could be structured to instead show a placeholder image on the user interface when called. In fact, a different type of placeholder image could be employed depending on the metadata type (e.g., looks like a movie reel or a book). This illustrates the error handling capability of the brick.” Gritton ¶ 111. In any case, “[a]s the zoom progresses, the album cover can fade or morph into a view that contains items.” Gritton ¶ 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Borovsky’s known method and device for displaying media content items by applying Gritton’s technique of fading-in media content (i.e. album covers) as they appear, as part of a zooming animation. One would have been motivated to combine Gritton with Borovsky because Gritton’s zooming technique so makes it “clear to the user that a zoom occurred.” Gritton ¶ 49.
III.	BOROVSKY, SAKAI, AND RODERICK TEACH CLAIMS 29 AND 31
Claim 29 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Borovsky and Sakai as applied to claims 1 and 8 above, and further in view of U.S. Patent No. 6,976,215 B1 (“Roderick”).
Claim 29
Borovsky and Sakai teach the system of claim 1, but do not appear to explicitly disclose distinguishing between a “less-forceful” and “more-forceful” touch input.
a determination of a less-forceful or light touch upon a particular media option causes the media playback application to provide a preview of an associated media content; 

and a determination of a more-forceful or firm touch upon a particular media option causes the media playback application to at least one of select the media content for playback, or provide another function associated with the media content.
“In step 205, if, in step 203, the input has been determined to be an activation input, the effect associated with activating the pushbutton mechanism is produced.” Roderick col. 8 ll. 30–41.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Roderick’s mechanism for distinguishing between light and firm touches to produce different effects to either Borovsky or Sakai’s known devices. One would have been motivated to combine Roderick with Borovsky and Sakai because “it is desirable to know what effect activating a pushbutton (i.e., actuating the pushbutton in a manner that produces the functionality associated with the pushbutton) will have before the pushbutton is activated.” Roderick, col. 1, lines 24–41.
Claim 31
Claim 31 is directed to the method performed by the system of claim 29, and is therefore rejected according to the same findings and rationale as provided above for claim 29.
IV.	BOROVSKY, SAKAI, RODERICK, AND SHIBA TEACH CLAIMS 30 AND 32.
Claim 30 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Borovsky, Sakai, and Roderick as applied to claims 29 and 31 above, and further in view of U.S. Patent Application Publication No. 2013/0113737 A1 (“Shiba”).
Claim 30
Borovsky, Sakai, and Roderick teach the system of claim 29, but do not appear to explicitly describe additional menu or information being displayed in response to a “more-forceful or firm touch.” 
Shiba, however, teaches a system with a media playback application, wherein the media playback application operates so that, 
upon detecting a more-forceful or firm touch upon a particular media option, a menu or information is displayed to allow adding the selected media content to a playlist or queue.
Before explaining how Shiba applies to claim 30, it will be helpful to explain two aspects of claim construction for the scope of the claim. Claim 30 is not limited to detecting the firm touch on the same particular media option recited in claim 29. Instead, claim 30 recites, for a second time, “detecting a more-forceful or firm touch upon a particular media option.” As a rule, a claim must use the word “the” to refer back to the same element, whereas “a” or “an” merely carries the meaning of describing a new set of one or more elements See SanDisk Corp. v. Kingston Technology Co., Inc., 695 F.3d 1348, 1360 (Fed. Cir. 2012). Likewise, claim 30 recites “adding the selected media content to a playlist or queue,” rather than “the” playlist or queue, meaning the media content does not need to be added to the same playlist or queue that was mentioned in claim 29.
With that in mind, reference is made to FIG. 3 of Shiba. As shown, “if pressure applied to the display object 214 is greater than the determination pressure, and if the applied pressure is determined to be greater than the determination pressure,” then “the object 212 on which the selected display object 214 is displayed is moved, so that the associated information display area 220 is displayed (S210).” Shiba ¶ 86. Therein, a function menu 222 is displayed which includes “an additional icon 222a for adding music pieces to the playlist.” Shiba ¶ 53.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Shiba’s pressure-sensitive menu See Shiba ¶¶ 1–3. 
Claim 32
Claim 32 is directed to the method performed by the system of claim 30, and is therefore rejected according to the same findings and rationale as provided above for claim 30.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
U.S. Patent Application Publication No. 2011/0057957 (“Kasahara”) is highly relevant to the newly shifted focus of the independent claims. Kasahara teaches:
A system 
“First, a configuration of an information processing apparatus according to an embodiment of the present invention will be described with reference to FIGS. 1 and 2. FIG. 1 is an external view of the information processing apparatus, and FIG. 2 is a block diagram showing the main configuration of the information processing apparatus.” Kasahara ¶ 32.
for playback of media content, comprising: a media device, 
“The information processing apparatus 100 is a portable information processing apparatus, such as a . . . music player.” Kasahara ¶ 33. 
including a processor, and a media playback application executing thereon, wherein the media playback application is adapted to play media content
Information processing apparatus 100 includes a controller 105 with “a CPU, a ROM, and a RAM, and [controller 105] performs calculation processing and control 
and a touch-sensitive user interface, provided at the media device, 
“As shown in FIG. 1, an information processing apparatus 100 has a display 101 and a sensor 103.” Kasahara ¶ 33. Although shown along the right side of the display 101 in FIG. 1, in at least some embodiments (i.e., the ones that fall within the scope of the claimed invention), “the sensor 103 may be provided inside the display 101 so as to serve as part of the touch panel,” Kasahara ¶ 40, thereby forming an integrated touch-sensitive user interface.
wherein the user interface is adapted to display a visual array of card elements, each card element representing a respective playlist or media option, 
“The display 101 displays thereon a plurality of items I on one side (for example, the right side) of a display screen 101a.” Kasahara ¶ 34.
wherein each playlist or media option is associated with at least one media content item 
“More particularly, the memory 107 stores configuration data of a selection menu configured of a plurality of items I having a hierarchical structure and data of the item I configuring each menu.” Kasahara ¶ 41. Since the items are in a hierarchical structure, each item I has at least one subordinate content item associated therewith. See Kasahara ¶¶ 57–58. 
wherein the media playback application operates to:
“The programs include a program for use in performing an information processing method,” Kasahara ¶ 41, the operations of which are described with reference to FIGS. 3–9. Kasahara ¶¶ 43–44.
display, within the visual array, a plurality of card elements representing a first playlist or media option and a second playlist or media option;

and in response to receiving, by touch input at the touch-sensitive user interface, a user selection of a particular card element associated with a particular playlist or media option within the visual array, 
Step S123 (discussed below) is performed in response to the controller 105 determining, at prior steps S117–S121, that there has been a “pressing operation with a predetermined pressure to the sensor 103,” Kasahara ¶ 56, and that the pressing operation was a user selection of one of the items I.” Kasahara ¶ 57.
determine additional media options that are associated with the particular playlist or media option and with additional media content items, 
“When the selection of the item I is determined, the controller 105 determines whether the selected determined item I (selected determined item) has the item I of the lower hierarchy (S123).” Kasahara ¶ 58.
cause a portion of the visual array displayed on the user interface and associated with the particular card element and particular playlist or media option to be expanded vertically, revealing and displaying a 
“When the selected determined item I has the item I of the lower hierarchy, the controller 105 displays a menu including the item I of the lower hierarchy instead of the currently displayed menu and updates the display of the hierarchical display bar LB (S125).” Kasahara ¶ 58.
“In FIG. 5A, the item IB2 having the lower hierarchy is selected in the hierarchy A1B, and the pressing operation is performed (state S4). According to this 
Note that although this embodiment teaches a vertical arrangement of additional card elements, Kasahara at least suggests it is possible to arrange the card elements horizontally instead. See Kasahara ¶¶ 96–98. Nevertheless, this rejection will explain infra why revealing and displaying a horizontal arrangement of additional card elements included within a particular vertically-arranged card element was known prior to the invention was an obvious variation. 
and while a selected point or region is moved within the visual array in response to the user continuing to explore the additional media options by touch, adjusting the displayed size of proximate card elements, 
As shown in FIGS. 3 and 6, after displaying the lower level at step S125, processing loops back to state 3, where the scroll processing steps S105–S113 (or S205–S215 in FIG. 6) are applied to the newly displayed sub-list of items. See Kasahara FIG. 3. Here, “[w]hen the contact position [of the user’s finger F] is in the scroll area, the controller 105 performs the scroll processing (S215),” in which “a plurality of the items I are scroll-displayed along the right side of the display screen 101a.” Kasahara ¶ 72. 
Much like the claimed invention, “the controller 105 selects the item I displayed near the contact position (the scroll area) as in the case of the selection processing and controls the display 101 so that the selected item I is displayed while increasing in size,” Kasahara ¶ 77, and similarly, “the controller 105 selects the item I displayed near the contact position (the scroll area) as in the case of the selection processing and controls the display 101 so that the selected item I is displayed while increasing in size.” Kasahara ¶ 73; see also Kasahara FIGS. 7–9A.
to facilitate selection within the additional media options represented by the additional card elements. 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov or personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176